DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensor unit and navigation system configured to acquire environment information and a display unit configured to output the secondarily distorted first seed image in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph 47 recites the sensor unit may include at least one of a radar, a lidar, a vision sensor, an ultrasonic sensor, and an infrared senor; and paragraph 42 recites the display unit may be a head-up display or a display of an audio/video/navigation system. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaheer et al. (US. Pub. No. 2021/0248392, hereinafter “Zaheer”).
As to claims 1, 10 and 11, Zaheer discloses a vehicle, associated with its non-transitory computer-readable recording medium containing a program recorded thereon and its display method for a driving environment display device to display driving environment information, comprising:
a sensor unit and navigation system [figure 1, autonomous subsystem “102” to acquire environment information, lane/distance subsystem “104” and vehicular subsystem “106”] configured to acquire environment information [paragraphs 26-27 and 31]; and
a driving environment display device [figure 1, interface “120”] configured to output driving environment information based on the acquired environment information [paragraph 29, interfaces may comprise various display units positioned within the autonomous vehicle, paragraph 101, displaying the line/curve on an in-vehicle display],
wherein
the driving environment display device comprises:
a controller [figure 1, processors “110”] configured to:
select, among a plurality of lane surface seed images having different curvatures, a first seed image corresponding to a curvature of a road on which driving is currently performed based on the acquired environment information to dispose the selected first seed image at a display origin corresponding to a vehicle origin [figure 6, fit curves/lines in a rectified view “604”, fits second degree quadratic curves to a randomly selected subset of the lane boundary markers, a plurality of constraints is imposed on the curves in order to ensure correctness], 
primarily distort the first seed image disposed at the display origin in a direction toward a target lane surface that becomes a display target based on a host vehicle in response to a first lateral distance of an adjacent lane division line located in the direction toward the target lane surface [figures 4A-B and 10A-B, primarily distort the first seed image disposed at the display origin in a direction toward a target lane surface that becomes a display target based on a host vehicle in response to a first lateral distance in direction x towards the target lane surface], and 
secondarily distort the primarily distorted first seed image in the direction toward the target lane surface in response to a half of a lane width of a driving lane of the host vehicle [figures 4A-B and 10A-B, secondarily distort the primarily distorted first seed image in the direction toward the target lane surface in response to a half of a lane width]; and 
a display unit configured to output the secondarily distorted first seed image [paragraph 101, displaying the line/curve on an in-vehicle display].
Zaheer discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle of Zaheer to modified the vehicle using different features of the multiple embodiments, in order to compute a lane width estimate based on the sample set of image frames using the IPM in a rectified view and the parallel line fitting (Zaheer, abstract).
As to claims 12 and 2, Zaheer discloses the vehicle according to claim 11, associated with its display method for a driving environment display device to display driving environment information, wherein the vehicle origin is a position corresponding to a middle of the host vehicle in a lateral direction [figures 4A-B and 10A-B, the vehicle origin is a position corresponding to a middle of the host vehicle in a lateral direction].
As to claims 13 and 3, Zaheer discloses the vehicle according to claim 12, associated with its display method for a driving environment display device to display driving environment information, wherein:
the first lateral distance corresponds to a distance from the vehicle origin to the adjacent lane division line [figures 4A-B and 10A-B,, the first lateral distance corresponds to a distance from the vehicle origin], and
the lane width is a value obtained by adding the first lateral distance to a second lateral distance from the vehicle origin to a lane division line located in an opposite direction to the adjacent lane division line [paragraph 83, determine parallelism and the lane width is calculated by intersecting a line perpendicular to the tangent of first curve to a point at the second curve and then finding the distance between the two points].
As to claims 14 and 4, Zaheer discloses the vehicle according to claim 11, associated with its display method for a driving environment display device to display driving environment information, wherein the distortion comprises a skew function transform applied horizontally by an angle corresponding to the first lateral distance or the half of the lane width using a vanishing point of a lane having a curvature of 0 as an anchor point [figure 7, initialize a total inliers value to zero, paragraph 87, initialize two sets of inliers to zero and a set of total inliers to zero].

Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 5-9 and 15-19, such as “select, among a plurality of vehicle seed images having shapes viewed at different angles, a second seed image corresponding to a third lateral distance between a nearby vehicle and the vehicle origin, a first longitudinal distance therebetween, and the curvature of the road based on the acquired environment information, from and convert the selected second seed image based on the third lateral distance, the first longitudinal distance, and the curvature of the road, and the display unit configured to output the converted second seed image”, recited by claims 5 and 15; and “dispose a third seed image indicating a target inter- vehicle distance at the display origin, convert a size of the third seed image disposed at the display origin based on a first longitudinal distance corresponding to the target inter-vehicle distance using a vanishing point of a lane having a curvature of zero (0) as an anchor point, and compensate for lateral coordinates of the third seed image having the converted size in response to the curvature of the road”, recited by claims 9 and 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622